
















QUESTAR CORPORATION
DEFERRED COMPENSATION PLAN FOR DIRECTORS








Amended and Restated Effective January 1, 2013






--------------------------------------------------------------------------------




QUESTAR CORPORATION DEFERRED COMPENSATION PLAN FOR DIRECTORS
TABLE OF CONTENTS


ARTICLE 1. INTRODUCTION
1


 
1.1 Purpose
1


 
1.2 Status of Plan
1


 
 
 
ARTICLE 2. DEFINITIONS
1


 
2.1 409A Change in Control
1


 
2.2 Account or Account Balance
1


 
2.3 Affiliate
1


 
2.4 Beneficiary
1


 
2.5 Board
2


 
2.6 Cash Compensation
2


 
2.7 Change in Control
2


 
2.8 Code
2


 
2.9 Common Stock
2


 
2.10 Company
2


 
2.11 Disability
2


 
2.12 Director
3


 
2.13 Effective Date
3


 
2.14 Fair Market Value
3


 
2.15 LTIP
3


 
2.16 Participant
3


 
2.17 Phantom Stock
3


 
2.18 Phantom Stock Agreement
3


 
2.19 Plan
3


 
2.20 Plan Year
3


 
2.21 Restricted Stock
3


 
2.22 Restricted Stock Unit
3


 
2.23 Restricted Stock Unit Agreement
3


 
2.24 Separation from Service
3


 
2.25 Unforeseeable Emergency
3


 
 
 
ARTICLE 3. ELIGIBILITY; PARTICIPATION
4


 
3.1 Eligibility
4


 
3.2 Enrollment and Commencement of Deferrals
4


 
3.3 Failure of Eligibility
4


 
 
 
ARTICLE 4. ELECTIONS; AMOUNTS; MODIFICATIONS
4


 
4.1 First Year of Plan Participation
4


 
4.2 Subsequent Plan Years
4




Questar Corporation Deferred Compensation Plan for Directors
1/1/2013
i

--------------------------------------------------------------------------------




 
 
 
ARTICLE 5. ACCOUNTS; DEEMED INVESTMENTS
5


 
5.1 Accounts
5


 
5.2 Status of Accounts
5


 
5.3 Deemed Investment of Amounts Deferred
5


 
5.4 Adjustments Relating to Spin-Off of QEP Resources, Inc
6


 
 
 
ARTICLE 6. DISTRIBUTIONS
8


 
6.1 Time of Payment
8


 
6.2 Forms of Payment Upon Separation from Service
8


 
6.3 Disability or Death
9


 
6.4 409A Change in Control
9


 
6.5 Calculation of Distributions
9


 
6.6 Method of Payment
10


 
6.7 Shares Subject to the Plan
10


 
 
 
ARTICLE 7. WITHDRAWALS FOR UNFORESEEABLE EMERGENCIES
10


 
7.1 Petition
10


 
7.2 Amount of Withdrawal; Necessity
10


 
7.3 Payment; Cessation of Deferrals
10


 
7.4 409A
10


 
 
 
ARTICLE 8. ACCOUNT STATEMENTS
11


 
 
 
ARTICLE 9. ADMINISTRATION
11


 
 
 
ARTICLE 10. AMENDMENT AND TERMINATION
11


 
 
 
ARTICLE 11. MISCELLANEOUS
11


 
11.1 Election Forms
11


 
11.2 Source of Payments
11


 
11.3 No Assignment or Alienation
11


 
11.4 Beneficiaries
12


 
11.5 No Creation of Rights
12


 
11.6 Payments to Incompetents
12


 
11.7 Court Order
12


 
11.8 Code Section 409A Savings Clause
12


 
11.9 Attorney Fees; Interest
12


 
11.10 Distribution in the Event of Taxation
12


 
11.11 Governing Law
13


 
 
 




Questar Corporation Deferred Compensation Plan for Directors
1/1/2013
ii

--------------------------------------------------------------------------------




QUESTAR CORPORATION
DEFERRED COMPENSATION PLAN FOR DIRECTORS
    
(Effective January 1, 2013)


ARTICLE 1.
INTRODUCTION
1.1
PURPOSE.     Questar Corporation, a Utah corporation (the “Company”), hereby
amends and restates this DEFERRED COMPENSATION PLAN FOR DIRECTORS (the “Plan”),
effective as of January 1, 2013, to provide Directors (defined below) of the
Company and its participating Affiliates (also defined below) with an
opportunity to defer compensation paid to them for their services as Directors
and to maintain a deferred compensation account until they cease to serve as
Directors of the Company and its Affiliates.

1.2
STATUS OF PLAN. This Plan is intended to be an unfunded, nonqualified deferred
compensation arrangement designed to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder. Notwithstanding any other provision herein, this Plan shall be
interpreted, operated and administered in a manner consistent with that
intention.

ARTICLE 2.
DEFINITIONS
For purposes of the Plan and each Program established under the Plan, the
following terms or phrases shall have the following indicated meanings, unless
the context clearly requires otherwise:
2.1
“409A Change in Control” means a Change in Control that is a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, as defined in Section 409A of
the Code and the regulations thereunder, and any successor legislation or
guidance that amends, supplements, or replaces same.

2.2
“Account” or “Account Balance” means, for each Participant, the account
established for his or her benefit under the Plan, which records the credit on
the records of the Employer equal to the amounts set aside under the Plan and
the actual or deemed earnings, if any, credited to such account. The Account
Balance, and each other specified account or sub-account, shall be a bookkeeping
entry only and shall be used solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

2.3
“Affiliate” means any entity that is treated as the same employer as the Company
under Sections 414(b), (c), (m), or (o) of the Code (defined below), any entity
required to be aggregated with the Company pursuant to regulations adopted under
Code Section 409A, or any entity otherwise designated as an Affiliate by the
Company.

2.4
“Beneficiary” means that person or persons who become entitled to receive a
distribution of benefits under the Plan in the event of the death of a
Participant (defined below) prior to the distribution of all benefits to which
he or she is entitled.

2.5
“Board” means the board of directors of the Company.


Questar Corporation Deferred Compensation Plan for Directors
1/1/2013
1

--------------------------------------------------------------------------------




2.6
“Cash Compensation” means compensation payable to a Director in cash for serving
as a Director and attending Board and committee meetings as a Director. Cash
Compensation does not include any funds paid to a Director to reimburse
expenses.

2.7
“Change in Control” shall be deemed to have occurred if: (i) any individual,
entity, or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) other than a trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, is or becomes the beneficial owner (as such term is used in Rule 13d-3
under the Exchange Act) of securities of the Company representing 25 percent or
more of the combined voting power of the Company; or (ii) the following
individuals cease for any reason to constitute a majority of the number of
directors then serving: individuals who, as of May 19, 1998, constitute the
Company’s Board of Directors and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on May 19, 1998, or whose appointment, election
or nomination for election was previously so approved or recommended; or (iii)
the consummation of a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any corporation, other than a merger or
consolidation that would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 60 percent of
the combined voting power of the securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation,
or a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing 25
percent or more of the combined voting power of the Company’s then outstanding
securities; or (iv) the Company’s stockholders approve a plan of complete
liquidation or dissolution of the Company or there is consummated the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 60 percent of the combined voting
power of the voting securities of which are owned by the stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

2.8
“Code” means the Internal Revenue Code of 1986 and amendments thereto. Reference
to a section of the Code shall include that section and any comparable section
or sections of any future legislation that amends, supplements or supersedes
said section.

2.9
“Common Stock” means the no par value common stock of the Company.

2.10
“Company” has the meaning set forth in Section 1.1.

2.11
“Disability” means a condition that renders a Participant unable to engage in
any substantial gainful activity by reason of any medically-determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months. A
Participant shall not be considered to be disabled unless he


Questar Corporation Deferred Compensation Plan for Directors
1/1/2013
2




--------------------------------------------------------------------------------




furnishes proof of the existence of such disability in such form and manner as
may be required by regulations promulgated under, or applicable to, Code Section
409A.
2.12
“Director” means a member of the board of directors of the Company or any
participating Affiliate.

2.13
“Effective Date” means January 1, 2013.

2.14
“Fair Market Value” means the closing benchmark price of the Company's Common
Stock as reported on the composite tape of the New York Stock Exchange for any
given valuation date, or if such date is not a trading day, the next preceding
trading day.

2.15
“LTSIP” means the Questar Corporation Long-Term Stock Incentive Plan, as
amended, and any successor thereto.

2.16
“Participant” means any Director who has commenced participation in the Plan in
accordance with Article 3.

2.17
“Phantom Stock” means an economic unit equal in value to one share of the
Company’s Common Stock, which is issued to a Director as compensation for
services performed as a Director.

2.18
“Phantom Stock Agreement” means an agreement entered into between the Company
and a Director evidencing the grant of units of Phantom Stock to the Director.

2.19
“Plan” has the meaning set forth in Section 1.1.

2.20
“Plan Year” means the fiscal year of the Plan, which shall be the calendar year.

2.21
“Restricted Stock” means Common Stock issued to a Director as compensation for
services performed as a Director awarded under the LTSIP.

2.22
“Restricted Stock Unit    ” means a notional interest equal in value to one
share of Common Stock, awarded to a Director under the LTSIP.

2.23
“Restricted Stock Unit Agreement” means an agreement entered into between the
Company and a Director evidencing the deferral of Restricted Stock Units granted
to the Director under the LTSIP.

2.24
“Separation from Service” has the meaning set forth under Code Section 409A and
the regulations promulgated thereunder, as such may be amended, supplemented or
replaced.

2.25
“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from: (i) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in Code Section 152(a)); (ii) a loss of the Participant’s
property due to casualty; or (iii) such other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, all as determined in the sole discretion of the Board.




Questar Corporation Deferred Compensation Plan for Directors
1/1/2013
3




--------------------------------------------------------------------------------




ARTICLE 3.
ELIGIBILITY; PARTICIPATION
3.1
ELIGIBILITY. Any Director who votes and is entitled to receive compensation for
service as a Director shall be eligible to participate in the Plan as of the
first date the individual becomes a Director and meets the eligibility criteria
above. Any Director who was participating in the Plan immediately prior to the
Effective Date shall continue to be a Participant in the Plan as of the
Effective Date.

3.2
ENROLLMENT AND COMMENCEMENT OF DEFERRALS. Each eligible Director who wishes to
participate in the Plan must timely complete, execute, and return to the
Company’s Corporate Secretary such election forms or other enrollment materials
as the Board requires. Such enrollment requirements must be completed within
thirty days of the date the Director becomes eligible to participate, in the
case of a Director who becomes eligible to participate after the Effective Date.
If an eligible Director fails to complete timely the election forms or other
enrollment materials, the Director shall not participate in the Plan until the
first day of the first Plan Year beginning after the date he or she completes
and returns the enrollment materials to the Board. Any Director who was
participating in the Plan prior to the Effective Date shall continue to be
enrolled in the Plan on the Effective Date in accordance with his or her
previously filed enrollment/election forms.

3.3
FAILURE OF ELIGIBILITY. If the Board determines, in its sole and absolute
discretion, that any Participant no longer meets the eligibility criteria of the
Plan, the Participant shall cease active participation in this Plan and all
contributions to the Plan by or on behalf of the Participant shall cease. The
Board’s determination shall be final and binding on all persons.

ARTICLE 4.
ELECTIONS; AMOUNTS; MODIFICATIONS
4.1
FIRST YEAR OF PLAN PARTICIPATION. In connection with a Participant's enrollment
in the Plan pursuant to Section 3.2, the Participant shall make an irrevocable
election for the Plan Year in which the Participant commences participation (i)
to defer (or not to defer) all, but not less than all, of his or her Cash
Compensation, (ii) to receive (or not to receive) Phantom Stock in lieu of the
Restricted Stock the Participant would otherwise receive during such Plan Year,
and (iii) to defer (or not to defer) Restricted Stock Units granted to the
Participant during such Plan Year. The Participant’s deferral election shall
apply solely to compensation to be paid with respect to services performed on or
after his or her enrollment, except to the extent permissible under Code Section
409A and guidance thereunder. The Participant’s deferral election shall continue
to apply for all succeeding Plan Years unless and until revoked or modified
pursuant to Section 4.2, below.

4.2
SUBSEQUENT PLAN YEARS. For each succeeding Plan Year, the Participant may, prior
to December 31st of the immediately preceding Plan Year (or such earlier
deadline as is established by the Board in its sole discretion) modify or
discontinue his or her existing deferral election under the Plan. Such new
election shall remain in effect for subsequent Plan Years unless and until
timely modified by the Participant in accordance with this Section. All
modifications shall apply prospectively only and shall not apply to Cash
Compensation previously credited under the Plan (or any earning thereon),
Phantom Stock previously received in lieu of Restricted Stock, or Restricted
Stock Units previously granted.


Questar Corporation Deferred Compensation Plan for Directors
1/1/2013
4

--------------------------------------------------------------------------------




ARTICLE 5.
ACCOUNTS; DEEMED INVESTMENTS
5.1
ACCOUNTS. The Company shall establish an Account for each Participant with at
least two sub-accounts - an Equity Compensation Sub-Account and a Cash
Compensation Sub-Account – along with such additional sub-accounts as it deems
necessary or desirable for the proper administration of the Plan. The Equity
Compensation Sub-Account shall reflect both (1) the value of Phantom Stock
issued to the Participant in lieu of Restricted Stock, together with any
adjustments for income, gain or loss and any payments from such sub-account as
provided herein, and (2) the value of deferred Restricted Stock Units, together
with any adjustments for income, gain or loss and any payments from such
sub-account as provided herein. Phantom Stock shall be credited to the
Participant’s Equity Compensation Sub-Account and relevant sub-accounts (if any)
as of the effective date set forth in the Participant’s Phantom Stock Agreement.
Restricted Stock Units which have been deferred will be credited to the
Participant’s Equity Compensation Sub-Account and relevant sub-accounts (if any)
as of the effective date set forth in the Participant’s Restricted Stock Unit
Agreement. The Cash Compensation Sub-Account shall reflect all deferrals of Cash
Compensation made by the Participant, together with any adjustments for income,
gain or loss and any payments from such sub-account as provided herein. Cash
Compensation deferred by a Participant under this Plan shall be credited to the
Participant’s Cash Compensation Account and relevant sub-accounts (if any) as
soon as administratively practicable after the amounts would have otherwise been
paid to the Participant.

5.2
STATUS OF ACCOUNTS. Accounts and sub-accounts established hereunder shall be
record-keeping devices utilized for the sole purpose of determining benefits
payable under this Plan, and will not constitute a separate fund of assets but
shall continue for all purposes to be part of the general, unrestricted assets
of the Company and its Affiliates, subject to the claims of their general
creditors.

5.3
DEEMED INVESTMENT OF AMOUNTS DEFERRED.

(a)
Equity Compensation Sub-Account. The Participant’s Equity Compensation
Sub-Account shall hold Participant’s Phantom Stock and deferred Restricted Stock
Units and shall be credited with earnings and dividends as set forth in the
Phantom Stock Agreement(s) and Restricted Stock Unit Agreement(s) between the
Company and the Participant. In the event the Participant forfeits Phantom Stock
in accordance with the terms of a Phantom Stock Agreement, the Participant’s
Equity Compensation Sub-Account shall be debited for the number of units of
Phantom Stock forfeited along with any earnings and dividends related to such
units. In the event the Participant forfeits deferred Restricted Stock Units in
accordance with the terms of the Restricted Stock Unit Agreement, the
Participant’s Equity Compensation Sub-Account will be debited for the number of
Restricted Stock Units forfeited along with any earnings and dividends related
to such units.

(b)
Cash Compensation Sub-Account. In connection with a Participant’s election to
defer compensation for a Plan Year pursuant to Article 4, a Participant may
elect to have earnings, gains, or losses with respect to deferrals into his or
her Cash Compensation Sub-Account for such Plan Year calculated based on one of
the two deemed investment alternatives below. In the event the Participant fails
to make an election regarding the deemed investment of his Cash Compensation
Sub-Account,


Questar Corporation Deferred Compensation Plan for Directors
1/1/2013
5

--------------------------------------------------------------------------------




the Participant shall be deemed to have elected the Common Stock Option
(described below). The Participant’s actual or deemed investment election shall
continue in effect for future Plan Years unless and until modified by the
Participant. Any such modification (i) shall apply prospectively only to amounts
deferred in future Plan Years, and (ii) shall be made at the same time as
modifications to deferral elections are made under Section 4.2, above.
(i)
Common Stock Option. Any portion of the Cash Compensation Sub-Account deemed
invested under this option (the “Common Stock Option”) shall be accounted for as
if invested in shares of Common Stock purchased at Fair Market Value on the date
on which a deferral of Cash Compensation is credited to the Participant’s
Account. All shares of Common Stock deemed held in the Participant’s Cash
Compensation Sub-Account shall be credited with dividends at the same time and
at the same rate as actual dividends are paid by the Company with respect to its
Common Stock. Dividends credited hereunder shall be deemed reinvested in
additional shares of Common Stock purchased at Fair Market Value as and when the
dividends are credited.

(ii)
Certificates of Deposit Option. Any portion of the Cash Compensation Sub-Account
deemed invested under this option (the “Certificates of Deposit Option”) will be
credited with interest calculated at a monthly rate using the typical rates paid
by major banks on new issues of negotiable Certificates of Deposit on amounts of
$1,000,000 or more for one year as quoted in The Wall Street Journal under
“Consumer Savings Rates” on the Thursday closest to the end of the month or
other published source of such rates as identified by the Company’s Treasury
department. The interest credited to each Participant’s Cash Compensation
Sub-Account shall be calculated based on the amount deemed invested in the
Certificate of Deposit Option at the beginning of each particular month.

5.4
ADJUSTMENTS RELATING TO SPIN-OFF OF QEP RESOURCES, INC. Notwithstanding any
other provision herein, the following additional provisions shall apply to any
portion of a Participant’s Equity Compensation Sub-Account that holds Phantom
Stock or Cash Compensation Sub-Account that is deemed to be invested in the
Common Stock Option, in each case, immediately prior to the ‘Distribution Date’
(as such term is defined in that certain Separation and Distribution Agreement,
by and between the Company and QEP Resources, Inc. (‘QEP’), dated as of June 14,
2010) (the ‘Separation Agreement’)):

(a)
QEP Phantom Stock. Any portion of a Participant’s Equity Compensation
Sub-Account held in the form of Phantom Stock will be converted, as of the
Distribution Date, into Phantom Stock and ‘QEP Phantom Stock’ (defined as an
economic unit equal in value to one share of common stock of QEP), and
reallocated as follows:

(i)
The number of units of Phantom Stock and QEP Phantom Stock shall be equal to the
number of shares of Common Stock and QEP common stock, respectively, to which
the Participant would have been entitled on the Distribution Date had the units
of Phantom Stock represented restricted shares of Common Stock as of the Record
Date, the resulting number of units of QEP Phantom Stock being rounded down to
the nearest whole unit.


Questar Corporation Deferred Compensation Plan for Directors
1/1/2013
6

--------------------------------------------------------------------------------




(ii)
The resulting number of units of QEP Phantom Stock shall be granted to the
Participant in accordance with the same vesting schedule as in effect for the
corresponding units of Phantom Stock under the QEP Resources, Inc. 2010
Long-Term Stock Incentive Plan, as evidenced in the form of a phantom stock
agreement between QEP and the Participant. The Participant’s Equity Compensation
Sub-Account shall hold the QEP Phantom Stock and shall be credited with earnings
and dividends as set forth in the applicable phantom stock agreement between QEP
and the Participant. In the event the Participant forfeits QEP Phantom Stock in
accordance with the terms of the applicable phantom stock agreement, the
Participant’s Equity Compensation Sub-Account shall be debited for the number of
units of QEP Phantom Stock forfeited along with any earnings and dividends
related to such units. Following the Distribution Date, each Participant shall
reallocate all vested amounts of QEP Phantom Stock into an Equity Compensation
Sub-Account which shall be accounted for as if such amounts were invested in
shares of Common Stock purchased at Fair Market Value on the date of such
reallocation, with all such deemed shares of Common Stock credited with
dividends at the same time and at the same rate as actual dividends are paid by
the Company with respect to its Common Stock (the ‘Company Common Stock Fund’);
provided that any vested amounts of QEP Phantom Stock which have not been
reallocated to the Company Common Stock Fund as of December 31, 2011 shall
automatically be reallocated into the Company Common Stock Fund as of such date.

(iii)
The resulting number of units of Phantom Stock shall remain subject to the same
terms and conditions of the applicable Phantom Stock Agreement then in effect
prior to the adjustment described in this Section.

(b)
QEP Common Stock Fund. Any portion of a Participant’s Cash Compensation
Sub-Account that is deemed to be invested in the Common Stock Option will be
converted, as of the Distribution Date, into phantom shares of Common Stock and
phantom shares of QEP common stock and reallocated as follows:

(i)
The number of phantom shares of Common Stock and QEP common stock shall be equal
to the number of shares of Common Stock and QEP common stock to which the
Participant would have been entitled on the Distribution Date had the phantom
shares of Common Stock held in the Common Stock Option represented actual shares
of Common Stock as of the Record Date, the resulting number of phantom shares of
QEP common stock being rounded down to the nearest whole unit.

(ii)
The resulting number of phantom shares of QEP common stock pursuant to paragraph
(i) above shall automatically be transferred from the Common Stock Option and
credited to the ‘QEP Common Stock Fund’ (defined as an investment alternative
that accounts for funds as if invested in shares of QEP common stock with the
applicable portion of the Cash Compensation Sub-Account credited with dividends
at the same time and at the same rate as actual dividends are paid by QEP with
respect to QEP common stock; provided, that dividends hereunder shall be deemed
reinvested in additional shares of QEP common stock purchased at fair market
value as and when the


Questar Corporation Deferred Compensation Plan for Directors
1/1/2013
7

--------------------------------------------------------------------------------




dividends are credited). Following the Distribution Date, each Participant shall
reallocate all amounts deemed invested in the QEP Common Stock Fund into either
the Common Stock Option or the Certificates of Deposit Option no later than
December 31, 2011; provided, that any amounts that remain deemed invested in the
QEP Common Stock Fund as of December 31, 2011 shall automatically be reallocated
into the Common Stock Option as of such date. In no event shall any deemed
investment allocations be permitted into the QEP Common Stock Fund on or after
the Distribution Date.
(iii)
The Common Stock Option shall be adjusted to reflect the resulting number of
phantom shares of Common Stock pursuant to paragraph (i) above.

Capitalized terms used in this Section 5.4 that are not defined in the Plan
shall have the meaning set forth in that certain Employee Matters Agreement, by
and between the Company and QEP, dated as of June 14, 2010.
ARTICLE 6.
DISTRIBUTIONS
6.1
TIME OF PAYMENT. Subject to Article 7, below, all Accounts under the Plan shall
be distributable as soon as administratively feasible following the first to
occur of the Participant’s (a) Separation from Service, (b) Disability, or (c)
death.

6.2
FORMS OF PAYMENT UPON SEPARATION FROM SERVICE.

(c)
Elections Generally. In connection with a Participant’s elections to defer
compensation for a Plan Year pursuant to Sections 4.1 and 4.2 above, a
Participant may elect to receive all amounts credited to his or her Account
(whether to the Cash Compensation Sub-Account or to the Equity Compensation
Sub-Account) for such Plan Year (as adjusted for earnings) that are distributed
upon Separation from Service in either a lump sum or in up to four (4) annual
installments. The Participant’s distribution election shall continue in effect
for future Plan Years unless and until modified by the Participant. Any such
modification (i) shall apply prospectively only to amounts deferred in future
Plan Years, and (ii) shall be made at the same time as modifications to deferral
elections are made under Section 4.2, above.

(d)
409A Transition Elections. Notwithstanding the required deadline in Section
6.2(a) above for the submission of an election as to the form of payment, the
Board may, as permitted by Code Section 409A and related Treasury guidance or
regulations, provide a limited period in which Participants may make new
elections, which limited period shall in all events expire on December 31, 2007.
Any election as to the form of payment made in accordance with the requirements
established by the Board, pursuant to this section, shall not be treated as a
change in the form or timing of a Participant’s benefit payment for purposes of
Code Section 409A or the Plan.

The Board shall interpret all provisions relating to an election submitted in
accordance with this section in a manner that is consistent with Code Section
409A and related Treasury guidance or regulations. If any election submitted
prior to December 31, 2006 in accordance with this section either (i) relates to
payments that a Participant would otherwise receive in 2006, or (ii) would cause
payments to be made in 2006, such election shall not be effective. If any
distribution election

Questar Corporation Deferred Compensation Plan for Directors
1/1/2013
8

--------------------------------------------------------------------------------




submitted on or after January 1, 2007 and prior to December 31, 2007 in
accordance with this section either (i) relates to payments that a Participant
would otherwise receive in 2007, or (ii) would cause payments to be made in
2007, such election shall not be effective.
6.3
DISABILITY OR DEATH. Notwithstanding any election made by the Participant, all
amounts then credited to the Participant’s Account upon the Participant’s death
or Disability shall be distributed in a single lump sum to the Participant or
the Participant’s Beneficiary as soon as administratively possible.

6.4
409A CHANGE IN CONTROL. Notwithstanding any election made by the Participant, in
the event of a 409A Change in Control, all amounts then credited to the
Participant's Account shall be distributed to the Participant in a single lump
sum within 60 days following the 409A Change in Control.

6.5
CALCULATION OF DISTRIBUTIONS.

(a)
Lump Sum. All lump sum distributions shall be based on the value of the
Participant’s Account (or the portion thereof to be paid in a lump sum) as of
the last day of the calendar month preceding the payment date.

(b)
Installment Distributions. Under an installment payout, the Participant's first
installment shall be equal to a fraction of the balance credited to his or her
Account (or the portion of that Account to be paid in installments) as of the
last day of the calendar month preceding such payment, the numerator of which is
one and the denominator of which is the total number of installments selected.
The amount of each subsequent payment shall be a fraction of the balance in the
Participant's Account (or the portion of that account to be paid in
installments) as of the last day of the calendar month preceding each subsequent
payment, the numerator of which is one and the denominator of which is the total
number of installments elected minus the number of installments previously paid.
Each subsequent anniversary payment shall be made on the anniversary date of the
initial payment. In the event Phantom Stock or deferred Restricted Stock Units
are settled in shares of Common Stock as described in Section 6.6, any
installment distribution of such shares will be equal to a fraction, the
numerator of which is one and the denominator of which is the total number of
installments remaining (including the current installment). If such distribution
(other than the final installment distribution) would call for the distribution
of a fractional share of Common Stock, such distribution will include the next
whole share of Common Stock (i.e., rounded up).

6.6
METHOD OF PAYMENT. Except as may be provided for the settlement of Phantom Stock
and deferred Restricted Stock Units, all payments will be made in cash. Phantom
Stock and deferred Restricted Stock Units may be settled in cash or in shares of
Common Stock, in the sole discretion of the Board. In the event Phantom Stock
and deferred Restricted Stock Units are settled in shares of Common Stock, one
share of Common Stock will be settled for each unit of Phantom Stock and each
deferred Restricted Stock Unit. If the final installment distribution or the
lump sum distribution calls for distributing a fractional share of Common Stock,
a full share of Common Stock will be distributed in lieu of the fractional
share.


Questar Corporation Deferred Compensation Plan for Directors
1/1/2013
9

--------------------------------------------------------------------------------




6.7
SHARES SUBJECT TO THE PLAN. Any Phantom Stock or deferred Restricted Stock Units
(including any additional units resulting from dividends) settled in shares of
Common Stock will be drawn from and count against shares reserved and available
under the LTSIP.



ARTICLE 7.
WITHDRAWALS FOR UNFORESEEABLE EMERGENCIES
7.1
PETITION. If the Participant experiences an Unforeseeable Emergency, the
Participant may petition the Board to receive a partial or full payout from the
Plan, subject to the provisions set forth below.

7.2
AMOUNT OF WITHDRAWAL; NECESSITY. The payout, if any, from the Plan shall not
exceed the lesser of: (i) the Participant’s vested Account Balance, calculated
as of the close of business on or around the date on which the amount becomes
payable, as determined by the Board in its sole discretion; or (ii) the amount
necessary to satisfy the Unforeseeable Emergency, plus amounts necessary to pay
Federal, state, or local income taxes or penalties reasonably anticipated as a
result of the distribution. Notwithstanding the foregoing, a Participant may not
receive a payout from the Plan to the extent that the Unforeseeable Emergency is
or may be relieved (a) through reimbursement or compensation by insurance or
otherwise, (b) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship, or
(c) by cessation of deferrals under this Plan.

7.3
PAYMENT; CESSATION OF DEFERRALS. If the Board, in its sole discretion, approves
a Participant’s petition for payout from the Plan, the Participant shall receive
a payout from the Plan within sixty (60) days of the date of such approval, and
the Participant’s deferrals of Cash Compensation under the Plan shall be
terminated as of the date of such approval.

7.4
409A. Notwithstanding the foregoing, the Committee shall interpret all
provisions relating to a payout and/or termination of deferrals under this
Section in a manner that is consistent with Code Section 409A and relevant
guidance thereunder.

ARTICLE 8.
ACCOUNT STATEMENTS
Within 45 days after the end of the calendar year, a statement will be sent to
each Participant listing the balance in his Account as of the end of the year. A
statement showing the balance of an Account may be provided to Participants more
frequently, in the sole discretion of the Board.
ARTICLE 9.
ADMINISTRATION
The Board shall administer the Plan and shall have full authority to make such
rules and regulations deemed necessary or desirable to administer the Plan and
to interpret its provisions. However, no member of the Board shall vote or act
on any matter relating solely to himself or herself.
ARTICLE 10.AMENDMENT AND TERMINATION

Questar Corporation Deferred Compensation Plan for Directors
1/1/2013
10

--------------------------------------------------------------------------------




The Plan may be amended, modified or terminated by the Board. No amendment,
modification, or termination shall adversely affect a Participant's rights with
respect to amounts accrued in his or her Account.
ARTICLE 11.
MISCELLANEOUS
11.1
ELECTION FORMS. All elections shall be made on forms prepared by the Corporate
Secretary and must be dated, signed, and filed with the Company's Corporate
Secretary in order to be valid.

11.2
SOURCE OF PAYMENTS. The Company and each participating Affiliate will pay all
benefits for its Directors arising under this Plan, and all costs, charges and
expenses relating to such benefits, out of their general assets. The right of a
Participant to receive any unpaid portion of his or her Account shall be an
unsecured claim against the general assets of the Company and its Affiliates and
will be subordinated to the general obligations of the Company and its
Affiliates.

11.3
NO ASSIGNMENT OR ALIENATION.

(a)
General. Except as provided in subsection (b) below, the benefits provided for
in this Plan shall not be anticipated, assigned (either at law or in equity),
alienated, or be subject to attachment, garnishment, levy, execution or other
legal or equitable process. Any attempt by any Participant or any Beneficiary to
anticipate, assign or alienate any portion of the benefits provided for in this
Plan shall be null and void.

(b)
Exception: DRO. The restrictions of subsection (a) shall not apply to a
distribution to an individual other than the Participant pursuant to a “domestic
relations order” (“DRO”) within the meaning of Code Section 414(p)(1)(B). The
Board shall have the discretion, power, and authority to determine whether an
order is a DRO. Upon a determination that an order is a DRO, the Board shall
cause the Company or the relevant Affiliate to make a distribution to the
alternate payee or payees named in the DRO, as directed by the DRO.

11.4
BENEFICIARIES. A Participant shall have the right to designate one or more
Beneficiaries to receive some or all amounts payable under the Plan after the
Participant’s death. In the absence of an effective Beneficiary designation, all
payments shall be made to the personal representative of the Participant’s
estate.

11.5
NO CREATION OF RIGHTS. Nothing in this Plan shall confer upon any Participant
the right to continue as a Director.

11.6
PAYMENTS TO INCOMPETENTS. If the Board determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of his or her property, the
Board may direct payment of such benefit to the guardian, legal representative
or person having the care and custody of such minor, incompetent or incapable
person. The Board may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any such payment shall be a payment for the account of the Participant and the
Participant’s Beneficiary, as the case may be, and shall be a complete discharge
of any liability under the Plan for such payment amount.


Questar Corporation Deferred Compensation Plan for Directors
1/1/2013
11

--------------------------------------------------------------------------------




11.7
COURT ORDER. The Board is authorized to make any payments directed by court
order in any action in which the Plan or the Board has been named as a party.

11.8
CODE SECTION 409A SAVINGS CLAUSE. It is the intent of the Company that all
payments and benefits under this Plan be made in accordance with Code Section
409A or an exception thereto. To the extent that any payment or benefit would
violate Code Section 409A, the Board shall delay or restructure such payment or
benefit to the minimum extent necessary to avoid the application of Code Section
409A.

11.9
ATTORNEY FEES; INTEREST. The Company and its Affiliates agrees to pay as
incurred, to the full extent permitted by law, and in accordance with Code
Section 409A, all legal fees and expenses which a Participant may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company, the Participant, or others following a Change in Control regarding the
validity or enforceability of, or liability under, any provision of this Plan or
any guarantee of performance thereof (including as a result of any contest by
the Participant about the amount of any payment pursuant to this Plan), plus in
each case interest on any delayed payment at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Code. The foregoing right to legal
fees and expenses shall not apply to any contest brought by a Participant (or
other party seeking payment under the Plan) that is found by a court of
competent jurisdiction to be frivolous or vexatious.

11.10
DISTRIBUTION IN THE EVENT OF TAXATION. If, for any reason, all or any portion of
a Participant’s benefits under this Plan becomes subject to federal income tax
under Section 409A with respect to the Participant prior to receipt, a
Participant may petition the Board for a distribution of that portion of his or
her benefit that has become taxable. Upon the grant of such a petition, which
grant shall not be unreasonably withheld, the Company or the relevant Affiliate
shall distribute to the Participant immediately available funds in an amount
equal to the taxable portion of his or her benefit (which amount shall not
exceed a Participant’s unpaid vested Account balances). If the petition is
granted, the tax liability distribution shall be made within 90 days of the date
when the Participant’s petition is granted. Such a distribution shall affect and
reduce the benefits to be paid under this Plan.

11.11
GOVERNING LAW. To the extent not preempted by federal law, this Plan shall be
governed by the laws of the State of Utah, without regard to conflicts of law
principles.



This amendment and restatement of the Questar Corporation Deferred Compensation
Plan for Directors has been adopted this ______ day of ______________, 2014, to
be effective as of the Effective Date set forth herein.
QUESTAR CORPORATION
                    
By:____________________________________

Questar Corporation Deferred Compensation Plan for Directors
1/1/2013
12